271 S.W.3d 66 (2008)
STATE of Missouri, Respondent,
v.
James V. TAYLOR, Appellant.
No. ED 90756.
Missouri Court of Appeals, Eastern District, Division Five.
November 18, 2008.
Kent Denzel, Columbia, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Mary H. Moore, for respondent.
Before NANNETTE A. BAKER, C.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.
Prior report: 2007 WL 5580997.

ORDER
PER CURIAM.
Appellant, James Taylor, appeals from the judgment of the Circuit Court of St. Francois County, the Honorable Sandra Martinez presiding. Taylor was convicted by a jury of possessing cocaine base. The court sentenced Taylor, as a prior and persistent offender, to fifteen years imprisonment. On 14 December 2007 Taylor filed notice of appeal.
Taylor first claims that the trial court erred in overruling his motion for judgment of acquittal at the close of all the evidence, and in entering judgment on the verdict of guilty of possession of cocaine base, because the evidence was insufficient to establish beyond a reasonable doubt that he knowingly possessed the cocaine base. Secondly, Taylor claims that the trial court abused its discretion in overruling his objection to evidence that he refused to take a urine test, in that the evidence was logically and legally irrelevant because he was charged with possession of a controlled substance, not driving while intoxicated.
We have reviewed the briefs and the record on appeal, and no error of law appears. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.